Citation Nr: 0919623	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension associated with Type II diabetes.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1970; including service in the Republic of Vietnam from May 
1969 to May 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued on April and June 
2004, in which the RO, in pertinent part, denied service 
connection for PTSD and granted service connection for 
hypertension associated with Type II diabetes, assigning an 
initial 10 percent rating, effective August 25, 2003.  The 
Veteran perfect appeals with regard to the denial of service 
connection for PTSD and the initial rating assigned for 
hypertension.

As the appeal arises from a request for a higher initial 
rating following the grant of service connection of 
hypertension, the Board has characterized this issue on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).

In October 2007, the Board remanded the case for additional 
notice and development.

In May 2009, the Board received a copy of VA treatment 
appointments and the medical problems for which the Veteran 
was seen at each, along with a further statement concerning 
the Veteran's claimed stressor, without a waiver of review by 
the RO.  However, as the VA records are merely cumulative in 
nature and do not provide any pertinent evidence with regard 
to the Veteran's higher initial rating claim, the Board finds 
no prejudice in proceeding with a decision on this issue.  
38 C.F.R. § 20.1304(c) (2008).

The issue of service connection for a psychiatric disability, 
claimed as PTSD, is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.


FINDING OF FACT

Since August 25, 2003, the Veteran's hypertension has been 
controlled by medication and has been manifested primarily by 
diastolic pressure that is predominantly less than 110 and 
systolic pressure that is predominantly less than 160; 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more is not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension associated with Type II diabetes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.104, 
Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VA's notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

The RO's September 2003 notice letter described the evidence 
necessary to substantiate claims for service connection and 
for increased ratings, and met all of the requirements then 
in effect; including informing the Veteran that it was 
ultimately his responsibility to see to it that any records 
pertinent to his claim are received by VA.  

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that, 
once service connection is granted, the claim is 
substantiated, additional notice is not required; and any 
defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess/Hartman, 19 
Vet. App. at 491.  

The Court has elaborated that filing a notice of disagreement 
(NOD) begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105 (West 2002).  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Where a claim has been substantiated, the appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Id.

Thus, in this type of circumstance, VA is not required to 
issue a new notice letter.  See VAOPGCPREC 8-2003.  Rather, 
the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  Id.  The RO issued an SOC addressing the higher 
rating claim in May 2005, that set forth the criteria for an 
extraschedular rating and for higher ratings for the 
disability on appeal.  

Although the Veteran was not provided the notice required by 
Dingess/Hartman until November 2007, after the rating 
decision on appeal, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  The claim was readjudicated in an April 2009 
supplemental SOC (SSOC).  As neither a higher disability 
rating nor an effective date will be assigned, there can be 
no possibility of any prejudice to the Veteran in not 
notifying him of the evidence pertinent to these elements 
prior to the issuance of the initial rating decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, and the reports of VA examinations 
conducted in April 2004.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and his representative, on his 
behalf.  

Higher Initial Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In a May 2004 rating issued in June 2004, the RO granted 
service connection for hypertension associated with Type II 
diabetes and assigned an initial 10 percent rating, for which 
the veteran has received medication ever since.  This rating 
has remained unchanged.

The Veteran asserts that a higher rating is warranted.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent 
rating is warranted for diastolic pressure predominately 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic blood pressure predominately 100 or more who 
requires continuous medication for control.  A 20 percent 
disability evaluation requires diastolic readings of 
predominantly 110 or more, or systolic readings of 200 or 
more.  A 40 percent disability evaluation requires diastolic 
readings of predominantly 120 or more.  A maximum 60 percent 
disability evaluation requires diastolic readings of 
predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Considering the evidence of record, in light of the authority 
described above, the Board concludes that an initial rating 
in excess of 10 percent for hypertension has not been 
warranted, since August 25, 2003. 

Post-service VA treatment records reveal blood pressure 
readings ranging from a low of 75 to a high of 160 for 
systolic pressure and ranging from a low of 44 to a high 121 
for diastolic pressure, controlled by medication.  During an 
April 2004 VA hypertension examination, the Veteran reported 
that his blood pressure at home was about 130/90.  He took 
lisinopril and hydrochlorothiazide which kept his blood 
pressure under control.  On examination, his blood pressure 
readings were 110/80, 110/82, and 110/78.  The diagnosis was 
hypertensive cardiovascular disease, more likely due to his 
diabetes mellitus.  The examiner added that the Veteran's 
blood pressure was now controlled.  Currently to control his 
blood pressure, he is taking lisinopril and 
hydrochlorothiazide daily, although there were times during 
the period in question, when he was not taking medications 
for his hypertension. 

Based on a review of the above evidence, the Board concludes 
that the preponderance of the evidence is against an initial 
rating in excess of 10 percent during the pendency of this 
appeal and, as such, staged ratings are not appropriate.  
Since August 25, 2003, the veteran's hypertension has been 
well controlled by medication.  Diastolic readings have been 
generally in the range of 70-90, clearly below 110.  There is 
only a single instance when the Veteran's diastolic reading 
was over 110, following gall bladder surgery in August 2007.  
Systolic readings have been generally in the range of 110 to 
140.  Only once was it noted that the Veteran had elevated 
systolic readings in the 140-160 range and that was while he 
was under general anesthesia during his August 2007 gall 
bladder surgery.  The Veteran has not been found to have 
diastolic readings of predominantly 110 or more, or systolic 
readings of 200 or more on any VA examination or outpatient 
treatment record.  Therefore, a higher 20 percent rating is 
not warranted.  In making this determination, the Board has 
considered the Veteran's contention and belief that his 
hypertension is more severe than reflected in the current 
rating.  However, the record has shown during the period in 
issue that his hypertension has been reasonably under good 
control.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability has been manifested by diastolic 
readings predominantly less than 100 and systolic readings 
predominantly less than 160, which now requires continuous 
medication for control.  The criteria for a 10 percent rating 
contemplate these symptoms.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
Veteran's higher rating claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for hypertension 
associated with Type II diabetes is denied.


REMAND

According to 38 C.F.R. § 3.304(f) (2008), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  VA treatment records reflect that the 
Veteran has been diagnosed by, and treated for, PTSD by the 
VA and was diagnosed both with PTSD and panic disorder 
without agoraphobia by a Social Security Administration (SSA) 
psychiatric examiner in July 2005.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD after the fact does not suffice to verify the occurrence 
of the claimed in-service stressor.  See Moreau, 9 Vet. App. 
at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran's service personnel records, including his DD 
Form 214, confirm that he served in Vietnam from May 4, 1969 
to May 25, 1970; however, they do not show that he engaged in 
combat.  Thus, his bare assertion of an in-service stressor 
is not sufficient to establish that it occurred; rather, his 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 142.

The Veteran's service personnel records reflect that he 
participated in two campaigns-the Tet 69/Counteroffensive 
and an UNNAMED campaign.  The U.S. Army Center of Military 
History website confirms that the 27th Engineer Battalion 
participated in the Tet 69/Counteroffensive and Summer-Fall 
1969 and Winter-Spring 1970 campaigns.  During a May 1971 VA 
psychiatric examination, the Veteran reported that he was a 
machine gunner in the 27th Engineer Battalion and was with a 
mine sweeper (clearing) unit.  In a September 2003 statement, 
he stated that he was taken to the field to a rock crushing 
camp and that every morning at dawn, they went out to sweep 
(clear) 25 to 35 miles of the roads for mines; and that there 
was a constant threat of being overrun by the North 
Vietnamese Army at night and/or of being blown up or ambushed 
during mine sweep detail.  In a later statement received in 
May 2009, the Veteran reported that, during the first three 
months that he was in Vietnam, he and 18 other soldiers swept 
40 miles of road for mine every morning between 6 a.m. and 1 
p.m.

However, his service personnel records also show that he was 
a supply unit specialist (76Y30) and a combat construction 
specialist/engineer (12B), not a machine gunner or a member 
of a mine sweeping (clearing) team, in Vietnam with Company D 
of the 27th Engineer Battalion.  The evidence submitted by 
the Veteran provides for possible verification of his alleged 
stressor, mine sweeping (clearing) during the first three 
months he was in Vietnam.  However, an attempt was not made 
to corroborate the Veteran's alleged stressor of being a 
member of a mine sweeping team by contacting the U.S. Army 
and Joint Services Records Research Center (JSRRC).  This 
should be done on remand.  If his claimed stressor is 
verified, then the Veteran should be scheduled for a VA 
psychiatric examination to determine if the he currently 
suffers from a psychiatric disability, to include PTSD, based 
on such verified stressor.  See 38 U.S.C.A. § 5103A(d); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo examination, 
the VA should obtain and associate with the claims file all 
outstanding VA medical records.  On a September 2003 VA Form 
21-4142, the Veteran indicated that he had received treatment 
at the Newark, New Jersey VA Medical Center (VAMC) from 1970 
to 1972, at the East Orange, New Jersey VAMC from 2000 to 
2003, at the Lyons, New Jersey VAMC from 2000 to 2002, at the 
Bath, New York VAMC from 1977 to 1987, and at the Wilkes-
Barre, Pennsylvania VAMC and at the Sayre, Pennsylvania VA 
outpatient clinic from 1978 to the present.  No medical 
records from the Newark or Bath VAMCs have been associated 
with the record and only selected medical records have been 
associated from the other VA facilities.  The claims file 
contains records from the East Orange and Lyons VAMCs dated 
from March 2001 to August 2003; and records from the Wilkes-
Barre and Sayre VA medical facilities dated from March 1998 
through May 2005 and from August 2007 through December 2008.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the VA must 
obtain all outstanding medical records from the above VA 
medical facilities, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

Finally, as the RO has not reviewed the evidence received in 
May 2009, on remand such evidence must be reviewed and an 
SSOC issued should be claim remain denied, pursuant to the 
provisions of 38 C.F.R. § 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Newark, New Jersey VAMC 
dated from May 1970 to December 1972; 
from the Bath, New York VAMC dated from 
January 1977 through December 1987; from 
the East Orange and Lyons, New Jersey 
VAMCs dated from January 2000 to March 
2001; and from the Wilkes-Barre and Sayre 
VA medical facilities dated from January 
1978 to March 1998, from May 2005 to 
August 2007, and since December 2008.  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
requesting that an attempt be made to 
independently verify the Veteran's 
claimed stressor of performing mine 
sweeping (clearing) on roads close to 
Fire Base Birmingham and near Fire Base 
Bastonge in 1969.  At a minimum and based 
on the history for Company D of the 27th 
Engineer Battalion, combined with the 
Veteran's service personal records, his 
claimed stressor statements and 
questionnaires received in September 2003 
and May 2009, and a VA Form 9 dated March 
31, 2005, for the months of May, June and 
July of 1969, the JSRRC should attempt to 
verify the claimed stressor.  In 
addition, the JSRRC should render an 
opinion as to whether mine sweeping 
(clearing) was a usual duty performed by 
the Veteran's unit, and similar Army 
units, and service personnel with the 
Veteran's listed MOSs during the Vietnam 
War.  All records and/or responses 
received should be associated with the 
claims file.

3.  If, and only if, the Veteran's 
stressor is verified, should he be 
scheduled for a VA psychiatric 
examination in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorder(s) which may 
be present, to include PTSD.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated tests 
and studies to include psychological 
studies should be conducted.

The examiner should provide a diagnosis 
for any psychiatric disorder found on 
examination.  Following review of the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder, to include PTSD, is related to 
any incident of the Veteran's active duty 
service.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the identified stressor found to 
be established by the record which is 
sufficient to produce the Veteran's PTSD.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection, in light of all 
pertinent evidence and legal authority, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished an SSOC and afforded an 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


